Citation Nr: 9923737	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (1998).

3.  Evaluation of pterygium, currently evaluated as 
noncompensably disabling.

4.  Evaluation of status post excision of bone lesion of the 
third and fourth metacarpals of the right hand with 
degenerative arthritis, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
July 1946 and from March 1949 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision in 
which the RO granted service connection for pterygium and 
status post excision of bone lesion of the third and fourth 
metacarpals of the right hand with degenerative arthritis, 
both rated noncompensably disabling, denied service 
connection for a back disorder and chronic obstructive 
pulmonary disease (COPD) (claimed as asthma), and denied a 
compensable evaluation for multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. 
§ 3.324.  The veteran appealed all issues.  As the appeal 
involving the issues of pterygium and the veteran's right 
hand disorder are from original awards, the Board has framed 
those issues as shown on the title page of this decision.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In a May 1995 statement, the veteran requested a hearing at 
the RO before a local hearing officer.  In his May 1995 
statement, the veteran also withdrew his appeal for 
entitlement to service connection for COPD (claimed as 
asthma), and that issue is not before the Board for appellate 
consideration at this time.  The veteran's representative 
subsequently canceled the RO hearing scheduled in January 
1997.  In March 1998, the veteran submitted a claim for 
entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.  
That issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.



REMAND

I.  Service Connection

The veteran contends that he sustained an injury to his back 
in service in 1964 or 1965 when he was attempting to tie down 
mail bundles on an airplane as part of a support group in 
Athens, Greece.  He reported that he incurred thousands of 
dollars in civilian chiropractor bills because the treatment 
he was getting from the military facilities was not targeting 
the veteran's back pain.

The service medical records reflect that the veteran was seen 
for treatment of acute back symptoms in March 1956 after a 
car accident.  He was diagnosed as having a back contusion.  
In July 1965, the veteran was seen for complaints of back 
strain after having a problem with a tie down.  In May 1967, 
the veteran reported occasional catching in the back region 
on his annual flight physical.  As part of his separation 
examination in April 1973, a spinal examination was reported 
to be normal.

VA outpatient treatment records are negative for any 
complaints involving the back until May 1994, at which time 
the veteran gave a history of back problems during his later 
years in service that had reportedly plagued him since 
discharge and made it difficult to work.

At a VA orthopedic examination in June 1994, the veteran 
complained of back pain which he attributed to lifting in 
service.  He indicated that he had received chiropractic care 
in service.  The examination of the back revealed a 
straightening of the lumbosacral spine.  No motion was 
demonstrated as the veteran maintained that he was completely 
unable to follow any such requests.  X-rays of the 
lumbosacral spine revealed disc space narrowing and facet 
degenerative changes at the L4-L5 and L5-S1 levels.  These 
changes were more marked when compared with previous x-rays 
from August 1981.

In a May 1995 statement, the veteran advised the RO that a 
large chunk of his post-retirement military outpatient 
treatment records had not been examined.  Specifically, the 
veteran contended that the RO had failed to obtain medical 
records documenting treatment he had received at Hancock 
Field in Syracuse, New York, for the period from 1973-1984.  
Thereafter, the RO requested copies of the veteran's military 
treatment records from Hancock Field.  A response was 
received from the 174th Medical Squadron in Syracuse, New 
York, noting that Hancock Field Air Force Clinic had closed 
in 1984.  It was further indicated that records from Hancock 
Field Clinic were not stored at that facility.

Thereafter, the RO requested copies of the veteran's post-
retirement military treatment records from the National 
Personnel Records Center (NPRC).  In an October 1995 
response, the NPRC indicated that the record needed to answer 
the inquiry was currently out of file for the purpose of 
responding to a previous request.  The RO was advised to 
resubmit the request in 60 days.  The request was resubmitted 
and in a December 1995 response, the NPRC indicated that 
there were no records for 1985 in the index.  This is not an 
accurate reflection of the dates of treatment reported by the 
veteran at that facility.

In February 1996, the RO requested information from the 
veteran as to where his military treatment records from the 
now-closed Hancock Field Air Force Clinic might now be 
located.  In July 1996, the veteran submitted the following 
evidence: copies of some treatment records from Hancock Field 
Air Force Clinic dated in 1981 and pertaining to a visual 
condition; an undated record of a problem at L-5 on the 
letterhead of a Greek health care provider; and private 
calendar entries showing various medical appointments during 
the period from June to November 1977, without reference to 
what physicians were seen or what medical problems were 
treated.

In October 1996, the veteran's representative submitted a 
statement in which it was indicated that the veteran's 
medical records pertaining to treatment at the Hancock Field 
Air Force Clinic were forwarded to Griffith Air Base 
Dispensary.  It was further indicated that the Griffith Air 
Base Dispensary had also closed and it was unclear where the 
medical records were now stored.  No further action has been 
taken to locate the veteran's post-retirement military 
medical treatment records.

II.  Appeal for Higher Ratings from Original Rating Decision

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

With respect to the veteran's service-connected eye disorder 
and right hand disorder, the Board finds that further 
development is warranted for a proper evaluation of the 
veteran's current condition with respect to each of these 
disabilities.

Pterygium

The veteran is service-connected for an eye disorder 
diagnosed as pterygium, which is currently evaluated as 
noncompensably disabling.  The ratings schedule provides that 
Pterygium is to be rated on the basis of loss of vision.  
38 C.F.R. § 4.84a, Diagnostic Code 6034 (1998).

The service medical records reflect that the veteran was 
treated in service for pterygium and underwent eye surgery in 
1945.  The same conditions was noted again in the left eye in 
1952 and in both eyes in 1965.  On separation examination in 
April 1973, the veteran had visual acuity correctable to 
20/20 in both eyes.  No functional impairment of eye movement 
was noted.

VA outpatient treatment records show very few visits for 
treatment of visual complaints.  There are several notations 
that report the veteran's history of surgery for pterygium of 
the left eye and current pterygium of the right eye.  In 
April 1992, the veteran was noted to have essentially normal 
visual field examination.

At a VA examination in June 1994, the veteran reported a 
history of removal of pterygium from his left eye in service 
in the 1940's.  He denied current ocular complaints.  Visual 
acuity was correctable to 20/20, bilaterally.  Pupils were 
equal and round and reacted to light.  The veteran was noted 
to have full range of extra ocular muscles and confrontation.  
In the right eye, the veteran was found to have a pterygium 
extending approximately 2 mms. onto the interior nasal 
cornea.  The diagnostic impression was pterygium in the right 
eye.  It was recommended that this condition be monitored.

In a May 1995 statement, the veteran indicated that his 
vision was frequently marred by blurriness and floating 
"spots."

In a July 1998 statement, the veteran advised the RO that he 
had undergone eye surgery for cataracts at the Syracuse, New 
York, VA Medical Center (VAMC).  The operative records of the 
July 1998 eye surgery were not obtained for association with 
the claims folder.  There is a handwritten note on VA Form 
21-4142 which indicates that the veteran's eye surgery was 
not for a service-connected condition.  Although it appears 
that the veteran's surgery was indeed for a non-service-
connected disorder (cataracts), it is the opinion of the 
Board that the operative records from the July 1998 eye 
surgery could provide some additional information about the 
current status of the veteran's service-connected pterygium.  
As the record currently stands, the evidence does not show 
that the veteran has any objectively demonstrated loss of 
visual acuity as a result of his service-connected pterygium.  
However, inasmuch as we do not have all of the evidence of 
record, a remand is warranted.

Status Post Excision of Bone Lesion of the 3rd and 4th 
Metacarpals of the Right Hand with Degenerative Arthritis

The veteran contends that he is limited in his ability to use 
his right hand because of a prominent distended vein on top 
of the right hand.  He has reported problems with bubbling 
and throbbing of the vein.

The Board notes that the veteran's disability characterized 
as status post excision of bone lesion of the 3rd and 4th 
metacarpals of the right hand with degenerative arthritis has 
been rated by the RO under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5223.  This code contemplates 
impairment manifested by limitation of motion.  For this 
reason, medical evidence is required as to the degree of 
functional loss caused by the veteran's pain from this 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).

The Board acknowledges that DeLuca was not decided until 
1995.  Nonetheless, it remains applicable to consideration of 
the current appeal.  When rating musculoskeletal disability, 
it should be remembered that "a part which becomes painful 
on use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1998).  In DeLuca, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") referred to the case of Bierman v. Brown, 6 Vet. 
App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was quoted for 
the proposition that a rating examination must include a 
"full description of the effects of disability upon the 
person's ordinary activity."  DeLuca v. Brown, 8 Vet. App. 
at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups.  
Id.  This is what is required in the context of a VA medical 
examination concerning the veteran's disability.

At a VA orthopedic examination in June 1994, the veteran 
reported a history of surgery on his right hand in service 
thirty years ago.  He was noted to have a distended vein on 
the dorsum of his right hand.  There was no specific 
examination of the veteran's right hand.  X-rays of the right 
hand were interpreted to show degenerative changes with some 
coarsening of the trabecular pattern of the proximal 3rd 
metacarpal, perhaps related to prior trauma or surgery.  
There was no evidence of fracture or dislocation.

On remand, the VA examiner should report clinical findings 
which allow for evaluation of pain and functional loss as a 
result of the veteran's service-connected right hand 
disorder, pursuant to the holding of the Court in DeLuca.  In 
this respect, it is noted that while a veteran may have 
normal range of motion demonstrated in a clinical setting, 
his functional loss due to pain or flare-ups may be 
comparable to a disability level contemplated by more severe 
limitation of motion.  If so, he must be rated accordingly.  
The only way to apply this rule is for the examiner to 
provide his/her best judgment as to what level of disability 
is caused by the pain or flare-ups, etc., and to report such 
an opinion in terms that can be used to apply the rating 
criteria.  In order to obtain this kind of evidence, a remand 
is required.

III.  38 C.F.R. § 3.324

Insofar as the substantive issues on appeal of entitlement to 
service connection and entitlement to higher ratings for 
already service-connected disorders are being remanded to the 
RO for further development, consideration of the issue of 
entitlement to a compensable rating based on multiple 
noncompensable service-connected disabilities pursuant to the 
provisions of 38 C.F.R. § 3.324 must be remanded as well.

Based on the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the NPRC and 
conduct an exhaustive search for the 
veteran's post-retirement military 
outpatient treatment records pertaining 
to treatment at Hancock Field in 
Syracuse, New York, for the period from 
1973 to 1984 when that facility closed.  
This search should include a 
determination as to where the records in 
question were moved to after they left 
Griffith Air Force Dispensary when that 
facility closed.  All military medical 
records should be placed in the claims 
folder.  If the aforementioned military 
medical records for the veteran's post-
retirement years are irretrievably lost, 
the NPRC should so state.  If the above 
noted military medical treatment records 
are not received and there is no 
explanation from the NPRC, the RO should 
follow up to ensure that the claims 
folder is properly documented.  Dixon v. 
Derwinski, 3Vet. App. 261 (1992).

2.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
pterygium and status post excision of 
bone lesion of the third and fourth 
metacarpals of the right hand with 
degenerative arthritis, or for his 
claimed back disorder since June 1994, 
the date of the last VA examination.  
Based on his response, and with 
appropriate authorizations, the RO should 
obtain a complete copy of all treatment 
records pertaining to the above 
disabilities from the identified health 
care provider(s).  All treatment records 
obtained should be associated with the 
claims folder.

3.  The RO should obtain a copy of all 
records pertaining to the veteran's July 
1998 eye surgery at the Syracuse, New 
York, VAMC, and associate them with the 
claims folder.

4.  Following the receipt of the above-
requested evidence, the RO should 
schedule the veteran for a VA 
ophthalmological examination.  The 
purpose of the examination is to 
ascertain the current severity of the 
veteran's service-connected pterygium.  
The examiner should review the claims 
file and report findings concerning 
visual acuity.  If the veteran is shown 
to have a loss of visual acuity, the 
examiner should express an opinion as to 
whether the loss of visual acuity is a 
result of the veteran's service-connected 
pterygium or whether it is due to some 
other cause.  All findings, opinions and 
bases therefor should be set forth in 
detail.

5.  The veteran should also be afforded a 
further VA orthopedic examination.  The 
purpose of the examination is to 
ascertain the current severity of the 
veteran's service-connected right hand 
disorder.  The examiner should review the 
claims file, examine the veteran's right 
hand and provide findings that take into 
account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45 
(1998), including pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  The examiner should 
identify each functional debility 
legitimately experienced by the veteran 
as a result of the service-connected 
right hand disorder.  Functional loss due 
to such difficulties should be described 
in terms of additional range-of-motion 
loss beyond that which is clinically 
observed.  See DeLuca v. Brown, 8 Vet. 
App. 202.  If such analysis is not 
possible, the reasons for this 
impossibility should be set forth.  
Radiographic studies of the veteran's 
right hand should be made.  If the 
veteran is examined at a time of maximum 
disability, this should be noted.  All 
findings, opinions and bases therefor 
should be set forth in detail.

6.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof, and review the issues on appeal.  
With respect to the veteran's service-
connected pterygium and right hand 
disorder, adjudicatory action should be 
taken which takes into account the 
principles of Fenderson.  If any of the 
benefits sought on appeal are denied, a 
Supplemental Statement of the Case (SSOC) 
should be issued.

The veteran and his representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


